DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-17) in the reply filed on 12/10/2020 is acknowledged.  The traversal is on the ground(s) that “the two identified inventions are sufficiently related and similar that it would not be unduly burdensome to search and examine the claims directed to each of these inventions together”. This is not found persuasive because the Invention I draws to a shift register circuit and Invention II draws to a method for driving a node sustaining circuit; wherein the Invention II would require a more in depth search/consideration. The method of driving in Invention II has separate utility of Invention I, e.g., driving a memory cell driver.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 12 is objected to because of the following informalities: the phrase “a pull-up initialization sub-circuit and/or an output initialization sub-circuit” is unclear/undefined.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: as for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed limitations “a first control sub-circuit is connected to the reset .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20180025695, US 2020/0043393, US 2020/0302844, US 2017/0221441 and US 2016/0372069.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693